                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Travonte Tate,                          )   C/A No.: 1:19-3163-BHH-SVH
                                         )
                   Plaintiff,            )
                                         )
       vs.                               )
                                         )
 Lieutenant Lester Baker, in his         )               ORDER
 individual and official capacity; and   )
 Officer B. Baskins, a/k/a Brian         )
 Baskins, in his individual and          )
 official capacity,                      )
                                         )
                   Defendants.           )
                                         )

      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by defendants. On January 29,

2020, defendants filed a partial motion to dismiss Plaintiff’s claims for

monetary damages in defendants’ official capacity. [ECF No. 37]. As Plaintiff

is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by March 2, 2020.

[ECF No. 39]. Plaintiff was specifically advised that if he failed to respond

adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to defendants’ motion. As
such, it appears to the court that he does not oppose the motion and wishes to

abandon his official capacity claims for monetary damages. Based on the

foregoing, Plaintiff is directed to advise the court whether he wishes to

continue with this case and to file a response to the motion for summary

judgment by March 20, 2020. Plaintiff is further advised that if he fails to

respond, the undersigned will recommend Plaintiff’s claims for monetary

damages against defendants in their official capacities be dismissed for failure

to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R.

Civ. P. 41(b).

      IT IS SO ORDERED.



March 6, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      2
